DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.
Response to Amendment/Claim Status
Claims 1-9 and 16-20 are currently pending. Claims 1 and 16 have been amended. Claims 10-15 were previously canceled. No new claims were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 7, 8, 9; 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al (US 2015/0001729 A1-IDS, hereafter Lan) in view of Su et al (US 2013/0256872 A1-prior art of record, hereafter Su).
Re claim 1, Lan discloses in FIG. 8i a semiconductor package, comprising:
first (124; ¶ [0103]) and second (144; ¶ [0106]) adjacent semiconductor dies separated by a spacing (separation between 124 and 144);
an interposer structure (300; ¶ [0094]) disposed below and electrically coupling the first and second semiconductor dies;
a barrier structure (bottom to top laminate 320/322/324; ¶ [0097]; [0099] and [0101]; see also first inserted figure below) disposed between the first semiconductor die (124) and the interposer structure (300) and at least partially (portion of 320 at left bump 134; see also first inserted figure below) underneath the first semiconductor die (124), wherein an entirety (right side uppermost horizontal portion) of the barrier see second inserted figure below) has a uniform height (UH in second inserted figure below) from a location in the spacing (S in second inserted figure below) to a location beneath (under) the first semiconductor die (124); and
an underfill material layer (332; ¶ [0104]) in contact with (physically touching) the second semiconductor die (144) and with the barrier structure (320/322/324), but not in contact with the first semiconductor die (124).

    PNG
    media_image1.png
    524
    925
    media_image1.png
    Greyscale

The first inserted figure above (modified FIG. 8i) depicts the barrier structure (laminate 320/322/324) disposed between the first semiconductor die (124) and the interposer structure (300) and at least partially (portion of 320 at left bump 134) underneath the first semiconductor die (124).


    PNG
    media_image2.png
    1010
    989
    media_image2.png
    Greyscale

The second inserted figure above (modified FIG. 8i) depicts an entirety (right side uppermost horizontal portion) of the barrier structure (portion 320 laminate 320/322/324) located in the spacing (S in second inserted figure below) to a location beneath (under) the first semiconductor die (124) has a uniform height (UH in second inserted figure below).

Lan fails to disclose a silicon interposer structure; and an organic package substrate disposed below and electrically coupled to the silicon interposer structure, the organic package substrate comprising a plurality of routing layers therein.

However,
Su discloses in FIG. 1 a semiconductor package, comprising: a silicon interposer structure (35; ¶ [0028]-[0029]); and an organic package substrate (epoxy resin circuit 40; ¶ [0030]) disposed below and electrically coupled to the silicon interposer structure (35; ¶ [0028]-[0029]), the organic package substrate comprising a plurality of routing layers (conductive traces, vias; ¶ [0031]) therein.
Thus, it would have been obvious to one having ordinary skill in the art before the effective fifing of the claimed invention to combine the teachings of Su of a silicon interposer structure; and an organic package substrate disposed below and electrically coupled to the silicon interposer structure, the organic package substrate comprising a plurality of routing layers therein with the structure of Lan to provide power, ground and signal transfers (Su; ¶ [0031]).

Re claim 4, Lan discloses the semiconductor package of claim 1, wherein the barrier structure (320/322/324) comprises a patterned ink structure (by screen printing; ¶ [0097]; [0099] and [0101]) disposed on an uppermost surface (upper horizontal plane) 

Re claim 6, Lan discloses the semiconductor package of claim 1, wherein the first semiconductor die (124) is a memory die (¶ [0043]), and the second semiconductor die is one selected from a microprocessor die and a system-on-chip (SoC) die (ASIC; ¶ [0048]).

Re claim 7, Lan discloses the semiconductor package of claim 1, wherein the barrier structure (320/322/324) comprises a plurality of slots (FIG. 8e) to restrict flow (¶ [0105]-[0106]) of an underfill material (¶ [0104]) used to form the underfill material layer (332).

Re claim 8, Lan discloses the semiconductor package of claim 1, but fails to disclose further comprising: a second barrier structure disposed between the organic package substrate and the silicon interposer structure.
However, these limitations would be rendered obvious by providing the barrier structures (320/322/324) of Lan to the organic package substrate (40) of Su to prevent overflow of the underfill material (70) between the interposer (35) and the organic package substrate as part of the structure to provide power, ground and signal transfers discussed for claim 1.   



Re claim 16, Lan discloses in FIG. 8i a semiconductor package, comprising:
first (124; ¶ [0103]) and second (144; ¶ [0106]) adjacent semiconductor dies separated by a spacing (separation between 124 and 144);
an interposer structure (300; ¶ [0094]) disposed below and electrically coupling the first and second semiconductor dies;
a barrier structure (320; ¶ [0097]; see also first inserted figure above) disposed between the first semiconductor die (124) and the interposer structure (300) and at least partially (portion of 320 at left bump 134; see also first inserted figure above) underneath the first semiconductor die (124), wherein an entirety (right side uppermost horizontal portion) of the barrier structure (320; see second inserted figure above) has a uniform height (UH in second inserted figure above) from a location in the spacing (S in second inserted figure above) to a location beneath (under) the first semiconductor die (124); and
an underfill material layer (332; ¶ [0104]) in contact with (physically touching) the second semiconductor die (144) and with the barrier structure (320), but not in contact with the first semiconductor die (124), wherein the underfill material layer (332) is disposed on (sidewalls) and over (above) an uppermost surface (uppermost horizontal plane of 320) of the barrier structure (320) at a location of a highest point of the 

The first and second inserted figures above (modified FIG. 8i) depict, respectively: 1. the barrier structure (320) disposed between the first semiconductor die (124) and the interposer structure (300) and at least partially (part of 320 at left bump 134) underneath the first semiconductor die (124); and
2. an entirety (right side uppermost horizontal portion) of the barrier structure (320) located in the spacing (S in second inserted figure below) to a location beneath (under) the first semiconductor die (124) has a uniform height (UH in second inserted figure below).

Lan fails to disclose a silicon interposer structure; and an organic package substrate disposed below and electrically coupled to the silicon interposer structure, the organic package substrate comprising a plurality of routing layers therein.
However,
Su discloses in FIG. 1 a semiconductor package, comprising: a silicon interposer structure (35; ¶ [0028]-[0029]); and an organic package substrate (epoxy resin circuit 40; ¶ [0030]) disposed below and electrically coupled to the silicon interposer structure (35; ¶ [0028]-[0029]), the organic package substrate comprising a plurality of routing layers (conductive traces, vias; ¶ [0031]) therein.


Re claim 19, Lan discloses the semiconductor package of claim 16, wherein the barrier structure (320) comprises a patterned ink structure (by screen printing; ¶ [0097]) disposed on an uppermost surface (upper horizontal plane) of the interposer structure (300); and Su discloses the silicon interposer as discussed for claim 16.

Claims 2, 3; 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lan and Su as applied to claim 1; and claim 16 above, and further in view of Saeki (US 2008/0237895 A1-prior art of record).
Re claims 2, 3; and 17, 18, Lan and Su disclose the semiconductor packages of claim 1; and claim 16, but fail to disclose wherein the barrier structure comprises a plurality of copper traces disposed on an uppermost surface of the silicon interposer structure; and wherein the plurality of copper traces comprises a chevron pattern.

However,
Saeki discloses in FIG. 5 a semiconductor package, comprising: a barrier structure (dams 46 as in 16 in FIGS. 1A/1B; ¶ [0059]; [0065] and [0074]), wherein the 
Thus, it would have been obvious to one having ordinary skill in the art before the effective fifing of the claimed invention to combine the teachings of Saeki of the barrier structure comprising a plurality of copper traces disposed on an uppermost surface of the silicon interposer structure; and wherein the plurality of copper traces comprises a chevron pattern with the structure of Lan and Su to reduce the area occupied by the underfilled device chips by forming a plurality of barrier structures with minimized dimensions (Saeki; ¶ [0011] and [0066]-[0069]).

Claims 5; and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lan and Su as applied to claim 1; and claim 16 above, and further in view of 
Strothmann et al (US 2014/0091455 A1-prior art of record, hereafter Strothmann).
Re claims 5; and 20, Lan and Su disclose the semiconductor packages of claim 1; and claim 16, but fail to disclose wherein the spacing separating the first and second semiconductor dies is approximately 100 microns.
However,
Strothmann discloses a semiconductor package, comprising: first (294) and second (304) semiconductor dies separated by a spacing of approximately 100 microns (¶ [0136]; [0146]-[0148] [0185] [0220] and [0250]).
.

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive for the following reason(s):
A.	For each of claim 1, the applicant argues that barrier (320/322/324) of Lan fails to disclose wherein an entirety of the barrier structure has a uniform height from a location in the spacing to a location beneath the first semiconductor die (124).
	However, the examiner, respectfully, disagrees and points to the second inserted figure above (modified FIG. 8i) of Lan which depicts wherein an entirety (right side uppermost horizontal portion) of the barrier structure (portion 320 of 320/322/324) has a uniform height (UH in second inserted figure below) from a location in the spacing (S in second inserted figure below) to a location beneath (under) the first semiconductor die (124).
	It appears that the applicant’s arguments are with respect to the whole barrier (320/322/324) without specifying what “an entirety” comprises. Therefore, without further limiting of “entirety”, the examiner has designated the right side uppermost horizontal portion of 320 of the barrier (320/322/324) as “an entirety” which satisfies the above limitations.
B.	Similarly for claim 16, the applicant argues that barrier (320) of Lan fails to disclose wherein an entirety of the barrier structure has a uniform height from a location in the spacing to a location beneath the first semiconductor die (124).
However, the examiner again, respectfully, disagrees and points to the second inserted figure above (modified FIG. 8i) of Lan which depicts wherein an entirety (right side uppermost horizontal portion) of the barrier structure (320) has a uniform height (UH in second inserted figure below) from a location in the spacing (S in second inserted figure below) to a location beneath (under) the first semiconductor die (124).
	As with claim 1, it appears that the applicant’s arguments are with respect to the whole barrier (320) without specifying what “an entirety” comprises. Therefore, without further limiting of “entirety”, the examiner has designated the right side uppermost horizontal portion the barrier (320) as “an entirety” which satisfies the above limitations.

The examiner concludes that without further limitations regarding the claimed expression “an entirety”, identifying the right side uppermost horizontal portion of the barrier (320) of Lan does disclose: an entirety of the barrier structure (which) has a uniform height from a location in the spacing to a location beneath the first semiconductor die. Therefore, the rejections of claims 1 and 16 by Lan in view of Su are sustained for the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892